Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 14th day of April, 2009, by and among Opexa Therapeutics, Inc., a Texas
corporation (the “Company”), and the “Investors” named in that certain Unit
Purchase Agreement by and among the Company and the Investors (the “Purchase
Agreement”).

The parties hereby agree as follows:

1.  Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock, par value $0.50 per share,
and any securities into which such shares may hereinafter be reclassified.

“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate of any Investor who is a subsequent holder of any Registrable
Securities.

“Issuable Shares” shall mean the shares of Common Stock issuable upon the
conversion of the Notes and upon the exercise of the Warrants.

“Notes” shall mean the Convertible Secured Promissory Notes issued to the
Investors pursuant to the Purchase Agreement, a form of which is attached to the
Purchase Agreement as Exhibit A.

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” shall mean (i) the Issuable Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the 1933 Act and such securities shall have
been sold, transferred, disposed of or exchanged pursuant to such Registration
Statement, (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the 1933 Act, (c) such securities shall
have ceased to be outstanding, or (d) such securities are saleable under
Rule 144 of the 1933 Act without regard to any volume limitation requirements
under Rule 144 of the 1933 Act.

--------------------------------------------------------------------------------



“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

“Rights Holder” shall mean any Investor.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Warrants” shall mean, the Series G Warrants to purchase shares of Common Stock
issued to the Investors pursuant to the Purchase Agreement, a form of which is
attached to the Purchase Agreement as Exhibit B.

“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

2.  Demand Registration.

   (a)  Subject to the limits set forth below, at any time after September 27,
2009, one or more Rights Holders holding at least forty (40) percent of the
Registrable Securities (collectively, the “Required Holders”) shall have the
right, by delivering written notice to the Company (a “Demand Notice”), to
require the Company to register, pursuant to the terms of Section 4 under and in
accordance with the provisions of the 1934 Act, the number of Registrable
Securities requested to be so registered pursuant to the terms of this Agreement
(a “Demand Registration”).  Within ten (10) days after receipt by the Company of
a Demand Notice, the Company shall give written notice (the “Notice”) of such
Demand Notice to all other Rights Holders and shall include in such registration
all Registrable Securities with respect to which the Company received written
requests  from such Rights Holders for inclusion therein within ten (10) days
after such Notice is given by the Company to the Rights Holders.  A Demand
Notice shall only be binding on the Company if the sale of all Registrable
Securities requested to be registered (pursuant to such Demand Notice and in
response to the Notice) is reasonably expected to result in aggregate gross
proceeds in excess of $750,000.

   (b)  Following the receipt of a Demand Notice for a Demand Registration, the
Company shall use its best efforts to file a Registration Statement as promptly
as practicable, but not later than forty-five (45) days after such Demand
Notice, and shall use its best efforts to cause such Registration Statement to
be declared effective under the 1933 Act as promptly as practicable after the
filing thereof.

2

--------------------------------------------------------------------------------



   (c)  The Required Holders shall be entitled to two (2) Demand Registrations;
provided, however, that there shall be no limit to the number of Demand
Registrations by Rights Holders that constitute “shelf” registrations as
contemplated by the next succeeding sentence.  At such time when the Company is
eligible to use Form S-3 (or comparable form) for the registration under the
1933 Act of any of its securities, the Required Holders shall be entitled to
request that any Demand Registration be a “shelf” registration pursuant to Rule
415 under the 1933 Act, and the Required Holders shall be entitled to an
unlimited number of Demand Registrations that constitute “shelf”
registrations.  Notwithstanding any other provisions of this Section 2, in no
event shall more than one Demand Registration occur within any six-month period
from the effective date of any Registration Statement filed pursuant to a prior
Demand Notice or within 120 days after the effective date of a Registration
Statement filed by the Company; provided, however, that no Demand registration
may be prohibited for such 120-day period more often than once in a 12-month
period.

   (d)  No Demand Registration shall be deemed to have occurred for purposes of
this Section 2 if the Registration Statement relating thereto: (i) does not
become effective, (ii) is not maintained effective for the period required
pursuant to this Section 2 or (iii) the offering of the Registrable Securities
pursuant to such Registration Statement is subject to a stop order, injunction
or similar order or requirement of the SEC during such period.  In the case of
each of clauses (i), (ii) and (iii), such requesting Rights Holders shall be
entitled to an additional Demand Registration.

3.  Piggy-Back Registration.

   (a)  Whenever the Company proposes to file a Registration Statement (other
than in connection with a Demand Registration as provided in Section 2), at any
time and from time to time, it will, prior to such filing, give written notice
to all Rights Holders of its intention to do so.  Upon the written request of a
Rights Holder given within ten (10) days after the Company provides such notice
(which request shall state the intended method of disposition of such
Registrable Securities), the Company shall use its best efforts to cause all
Registrable Securities which the Company has been requested by such Rights
Holder to register to be registered under the 1933 Act to the extent necessary
to permit their sale or other disposition in accordance with the intended
methods of distribution specified in the request of such Rights Holder; provided
that the Company shall have the right to postpone or withdraw any registration
effected pursuant to this Section 3 without obligation to any Rights Holder.

3

--------------------------------------------------------------------------------



   (b)  If the registration for which the Company gives notice pursuant to
Section 3(a) is a registered public offering involving an underwriting, the
Company shall so advise the Rights Holders as part of the written notice given
pursuant to Section 3(a).  In such an event, the right of any Rights Holder to
include its Registrable Securities in such registration pursuant to this Section
3 shall be conditioned upon such Rights Holder’s participation in such
underwriting on the terms set forth herein.  All Rights Holders proposing to
distribute their securities through such underwriting shall (together with the
Company) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for the underwriting by the
Company.  Notwithstanding any other provision of this Section 3, if the managing
underwriter determines that marketing factors require a limitation of the number
of Shares to be underwritten, the Company may limit the number of Registrable
Securities to be included in such registration and underwriting to not less than
thirty (30) percent of the aggregate number of Shares to be underwritten.  The
Company shall so advise all Rights Holders requesting registration, and the
number of shares that are entitled to be included in the registration and
underwriting shall be allocated in the following manner.  The number of shares
that may be included in such registration and underwriting shall be allocated
among all Rights Holders requesting registration in proportion, as nearly as
practicable, to the respective number of Registrable Securities which they held
at the time the Company gives the notice specified in Section 3(a).  If any
Rights Holder would thus be entitled to include more securities than such Rights
Holder requested to be registered, the excess shall be allocated among the other
requesting Rights Holders pro-rata in the manner described in the preceding
sentence.  If any Rights Holder disapproves of the terms of any such
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, and any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

4.  Registration.

   (a)  Registration Statements.  If and whenever the Company is required by the
provisions of this Agreement to use its best efforts to effect the registration
of any Registrable Securities under the 1933 Act, the Company shall prepare and
file with the SEC one Registration Statement on Form S-3 (or, if Form S-3 is not
then available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities,
subject to the prior written consent of the Required Holders), covering the
resale of securities equaling (a) 100% of the Registrable Securities.  Subject
to any SEC comments, such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A (the “Plan of Distribution”).  Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act (including Rule 416), such indeterminate number of additional shares of
Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.  Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Required Holders.  The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 4(c) to the Rights Holders and their counsel
prior to its filing or other submission.

   (b)  Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, fees
and expenses of one counsel to the Rights Holders (not to exceed $15,000) and
the Rights Holders’ reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

4

--------------------------------------------------------------------------------



   (c)  Effectiveness.

       (i)  The Company shall use reasonable best efforts to have the
Registration Statement declared effective as soon as practicable.  Any request
for acceleration of the Registration Statement shall seek effectiveness at 5:00
p.m., New York time, or as soon thereafter as practicable.  The Company shall
notify the Rights Holders by facsimile or e-mail as promptly as practicable, and
in any event, prior to 9:00 a.m., New York time, on the day after any
Registration Statement is declared effective, shall file with the SEC under Rule
424 a final Prospectus as promptly as practicable, and in any event, prior to
9:00 a.m., New York time, on the day after any Registration Statement is
declared effective, and shall advise the Rights Holders in writing that either
(i) it has complied with the requirements of Rule 172 or (ii) it is unable to
satisfy the conditions of Rule 172 and, as a result, Rights Holders are required
to deliver a copy of the Prospectus in connection with any sales of Registrable
Securities (in which case, the Company shall deliver to the Rights Holders a
copy of the Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby).  If a Registration Statement
covering the Registrable Securities is not declared effective by the SEC prior
to the earlier of (A) five (5) Business Days after the SEC shall have informed
the Company that no review of the Registration Statement will be made or that
the SEC has no further comments on the Registration Statement or (B) the 120th
day after the Closing Date (the 150th day after the Closing Date if the SEC
comments on the Registration Statement) then the Company will make pro-rata
payments to each Rights Holder, as liquidated damages and not as a penalty, in
an amount equal to 1.0% of the aggregate amount invested by such Rights Holder
for each 30-day period or pro-rata for any portion thereof following the date by
which such Registration Statement should have been effective (the “Blackout
Period”).  Such payments shall constitute the Rights Holders’ exclusive monetary
remedy for such events, but shall not affect the right of the Rights Holders to
seek injunctive relief.  The amounts payable as liquidated damages pursuant to
this paragraph shall be paid monthly within three (3) Business Days of the last
day of each month.  Provided, however, in no event shall such liquidated damages
exceed 6% of the aggregate amount invested by the Rights Holder.  Such payments
shall constitute the Rights Holders’ exclusive monetary remedy for such events,
but shall not affect the right of the Rights Holders to seek injunctive
relief.  Such payments shall be made to each Rights Holder in cash.

      (ii)  For not more than twenty (20) consecutive days or for a total of not
more than forty-five (45) days in any twelve (12) month period, the Company may
delay the disclosure of material non-public information concerning the Company,
by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Rights Holders in writing of the existence of (but in no
event, without the prior written consent of an Rights Holder, shall the Company
disclose to such Rights Holder any of the facts or circumstances regarding)
material non-public information giving rise to an Allowed Delay, (b) advise the
Rights Holders in writing to cease all sales under the Registration Statement
until the end of the Allowed Delay and (c) use reasonable best efforts to
terminate an Allowed Delay as promptly as practicable.

   (d)  Limitation on Liquidated Damages.  Notwithstanding the other provisions
of this Section 4, in no event shall the Company be liable for liquidated
damages in excess of an aggregate of 6.0% of the aggregate amount invested by
the Rights Holders pursuant to the Purchase Agreement.

5

--------------------------------------------------------------------------------



5.  Company Obligations.  The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

   (a)  use its best efforts to cause such Registration Statement to become
effective at 5:00 p.m., New York time, or as soon thereafter as practicable and
to remain continuously effective for a period that will terminate upon the
earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement as amended from time to time, have been sold, and (ii)
the date on which all Registrable Securities covered by such Registration
Statement may be sold pursuant to Rule 144 of the 1933 Act without regard to any
volume limitation requirements under Rule 144 of the 1933 Act (the
“Effectiveness Period”) and advise the Rights Holders in writing when the
Effectiveness Period has expired;

   (b)  prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

   (c)  furnish to each of the Rights Holders and their single designated legal
counsel (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company (but not later than two (2) Business
Days after the filing date, receipt date or sending date, as the case may be)
one (1) copy of any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Rights Holder may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such Rights
Holder that are covered by the related Registration Statement;

   (d)  use reasonable best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

   (e)  prior to any public offering of Registrable Securities, use best efforts
to (i) register or qualify or cooperate with the Rights Holders and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Rights Holders and (ii) do any and all other acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 4(e), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 4(e), or (iii)
file a general consent to service of process in any such jurisdiction;

6

--------------------------------------------------------------------------------



   (f)  use reasonable best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

   (g)  immediately notify the Rights Holders, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

   (h)  otherwise use best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Rights Holders in writing if, at any time during
the Effectiveness Period, the Company does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Rights Holders are required to deliver
a Prospectus in connection with any disposition of Registrable Securities and
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder; and make available to its
security holders, as soon as reasonably practicable, but not later than the
Availability Date (as defined below), an earnings statement covering a period of
at least twelve (12) months, beginning after the effective date of each
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for
the purpose of this subsection 4(h), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).

   (i)  With a view to making available to the Rights Holders the benefits of
Rule 144 of the 1933 Act (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Rights Holders to sell
shares of Common Stock to the public without registration, the Company covenants
and agrees to:  (i) use its best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144, until the
earlier of (A) six months after such date as all of the Registrable Securities
may be resold pursuant to Rule 144 without regard to any volume limitation
requirements under Rule 144 or (B) such date as all of the Registrable
Securities shall have been resold; (ii) use its best efforts to file with the
SEC in a timely manner all reports and other documents required of the Company
under the 1934 Act; and (iii) furnish to each Rights Holder upon request, as
long as such Rights Holder owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Rights Holder of any rule or
regulation of the SEC that permits the selling of any such Registrable
Securities without registration.

7

--------------------------------------------------------------------------------



6.  Due Diligence Review; Information.  The Company shall make available, during
normal business hours, for inspection and review by the Rights Holders, advisors
to and representatives of the Rights Holders (who may or may not be affiliated
with the Rights Holders and who are reasonably acceptable to the Company), all
financial and other records, all SEC Filings (as defined in the Purchase
Agreement) and other filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Rights Holders or any such representative, advisor or underwriter in
connection with such Registration Statement (including, without limitation, in
response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of the Registration Statement for the sole purpose of enabling the Rights
Holders and such representatives, advisors and underwriters and their respective
accountants and attorneys to conduct initial and ongoing due diligence with
respect to the Company and the accuracy of such Registration Statement.

The Company shall not disclose material nonpublic information to the Rights
Holders, or to advisors to or representatives of the Rights Holders, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Rights Holders, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Rights Holder wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.

7.  Obligations of the Rights Holders.

   (a)  Each Rights Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required by the provisions of this Agreement to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request,
including a completed questionnaire in the form attached hereto as Exhibit
B.  At least ten (10) Business Days prior to the first anticipated filing date
of any Registration Statement, the Company shall notify each Rights Holder of
the information the Company requires from such Rights Holder if such Rights
Holder elects to have any of the Registrable Securities included in the
Registration Statement.  An Rights Holder shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Rights Holder elects to have any of
the Registrable Securities included in the Registration Statement.

   (b)  Each Rights Holder, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Rights Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

8

--------------------------------------------------------------------------------



   (c)  Each Rights Holder agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
4(c)(ii) or (ii) the happening of an event pursuant to Section 4(g) hereof, such
Rights Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Rights Holder is advised by the Company that such dispositions may
again be made.

8.  Indemnification.

   (a)  Indemnification by the Company.  The Company will indemnify and hold
harmless each Rights Holder and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Rights Holder within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Rights Holder’s behalf and will reimburse such Rights Holder, and each such
officer, director, member, employee, agent, successor and assign, and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Rights Holder or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

9

--------------------------------------------------------------------------------



   (b)  Indemnification by the Rights Holders.  Each Rights Holder agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Rights Holder to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of an
Rights Holder be greater in amount than the dollar amount of the proceeds (net
of all expense paid by such Rights Holder in connection with any claim relating
to this Section 8 and the amount of any damages such Rights Holder has otherwise
been required to pay by reason of such untrue statement or omission) received by
such Rights Holder upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.  In
addition, an Rights Holder shall not be liable hereunder to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of the Company’s, or any underwriter’s, or their
representatives’ failure to send or give a copy of a final Prospectus, as the
same may be then supplemented or amended, to the person or entity asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of securities to such person or
entity if such statement or omission was corrected in such final Prospectus.

   (c)  Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

10

--------------------------------------------------------------------------------



   (d)  Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 8 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

9.  Miscellaneous.

   (a)  Amendments and Waivers.  This Agreement may be amended only by a writing
signed by the Company and the Required Holders.  The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Holders.

   (b)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

   (c)  Assignments and Transfers by Rights Holders.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Rights Holders
and their respective successors and permitted assigns.  A Rights Holder may
transfer or assign, in whole or from time to time in part, its rights hereunder
in connection with the transfer of Registrable Securities by such Rights Holder
only if such transferee or assignee receives at least 25,000 Registrable
Securities (adjusted for stock splits, stock dividends, stock combinations and
similar corporate actions); provided, further, that such transferee or assignee
shall execute a copy of this Agreement and that such Rights Holder complies with
all laws applicable thereto and provides written notice of assignment to the
Company promptly after such assignment is effected.

   (d)  Assignments and Transfers by the Company.  This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Holders, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Holders, after notice duly given by
the Company to each Rights Holder.

   (e)  Benefits of the Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

11

--------------------------------------------------------------------------------



   (f)  Counterparts; Faxes.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.

   (g)  Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

   (h)  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

   (i)  Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

   (j)  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

12

--------------------------------------------------------------------------------



   (k)  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Texas without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Texas located in Harris County and
the United States District Court for the Southern District of Texas and the
courts of the State of New York in the City of New York, Borough of Manhattan,
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

The Company: OPEXA THERAPEUTICS, INC.      

By:

/S/ NEIL K. WARMA

Neil K. Warma President and Chief Executive Officer







Signature Page to
Registration Rights Agreement



--------------------------------------------------------------------------------



The Investor:   [Print Investor’s Name]    

By:

 

Name:

 

Title:

 

        [Print Investor’s Name]    

By:

 

Name:

 

Title:

 





Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------





Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
 * block trades in which the broker-dealer will attempt to sell the shares as
   agent, but may position and resell a portion of the block as principal to
   facilitate the transaction;
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
 * privately negotiated transactions;
 * short sales effected after the date the registration statement of which this
   prospectus is a part is declared effective by the SEC;
 * through the writing or settlement of options or other hedging transactions,
   whether through an options exchange or otherwise;
 * broker-dealers may agree with the selling stockholders to sell a specified
   number of such shares at a stipulated price per share;
 * a combination of any such methods of sale; and
 * any other method permitted by law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



Exhibit A – Page 1

--------------------------------------------------------------------------------



In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders will be subject to the prospectus delivery
requirements of the Securities Act, unless an exemption therefrom is available.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.



Exhibit A – Page 2

--------------------------------------------------------------------------------



There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We will pay all our expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws and up
to $15,000 of the selling stockholders expenses; provided, however, that a
selling shareholder will pay all underwriting discounts and selling commissions,
if any.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144 of the Securities Act without
regard to any volume limitation requirements under Rule 144 of the Securities
Act.



Exhibit A – Page 3

--------------------------------------------------------------------------------





Exhibit B

SELLING SHAREHOLDERS
QUESTIONNAIRE

In connection with the preparation of the Registration Statement on Form S-3 of
Opexa Therapeutics, Inc. (the “Company”), it is necessary that the Company
obtain from you (“Selling Shareholder”) written verification of certain
information required to be disclosed in the Registration Statement.

Please use the utmost care in responding to this Questionnaire.  You should be
aware that if the Registration Statement contains any false or misleading
statements which are material, under certain circumstances the Company and those
in control of the Company, including officers and directors, could be subject to
liability.  If the answer to any of the questions is “no,” “none” or “not
applicable,” please so indicate.  Please do not leave any questions unanswered.

As used herein, “Fiscal Year” refers to the Company’s fiscal year ended December
31, 2008, and for previous fiscal years.  Other italicized terms are defined in
Appendix A to this Questionnaire.

If at any time prior to the effectiveness of the Registration Statement you
discover that your answer to any question was inaccurate, or if any event
occurring subsequent to your completion hereof and prior to the effectiveness of
the Registration Statement would require a change in your answers to any
questions, please contact Neil Warma by telephone at (281) 719-3421 immediately.

I hereby acknowledge, by my execution and dating of this Questionnaire in the
places indicated below, that my answers to the following questions are true and
correct to the best of my information and belief.



INVESTOR       By:     (Signature) (Dated)   Printed Name:     Office:  





Exhibit B – Page 1

--------------------------------------------------------------------------------





I
GENERAL INFORMATION

Question 1(a):

Name:  Please set forth the full name of the Selling Shareholder.

Answer:






Question 1(b):

If the Selling Shareholder is not a natural person, please indicate whether the
Selling Shareholder is one of the following:  

 * a reporting company under the Exchange Act
 * a majority owned subsidiary of a reporting company under the Exchange Act,
 * a registered investment fund under the 1940 Act.

Yes ___________     No ____________

Question 1(c):

If the Selling Shareholder is not one of the three above, identify those persons
that have voting and investment control over the Company.

Answer:






Question 1(d):

Is the Selling Shareholder an executive officer or director of the Company or 5%
or more holder of Company shares of common stock.

Yes ____________    No ______________

--------------------------------------------------------------------------------



Question 2:

Family Relationships.  If you have any family relationship, by blood, marriage
or adoption not more remote than first cousin, with any director, executive
officer, or nominee to become a director or executive officer of the Company,
its parent, any of its subsidiaries, or other affiliates, or any individual who
has been employed by the Company in the past three years as an executive
officer, please identify such relative and describe the nature of the
relationship.

Answer:






Question 3:

Is the Selling Shareholder a broker dealer and/or member of the Financial
Industry Regulatory Authority (“FINRA”) or a broker dealer’s affiliate and/or
member of FINRA?

Yes ___             No ___

If a Selling Shareholder is a broker dealer and/or member of the FINRA, please
indicate whether the Selling Shareholder acquired its securities as compensation
for underwriting activities or investment purposes.  

Yes ___             No ___

If a Selling Shareholder is an affiliate of a broker dealer and/or member of the
FINRA, please indicate whether this broker dealer’s affiliate:

 * purchased the securities to be resold in the ordinary course of business; and
 * had no agreements or understandings, directly or indirectly, with any person
   to distribute the securities at the time of their purchase.

Yes ___             No ___

Is any member of your Immediate Family (by blood, marriage or adoption) a member
of the FINRA.

Yes ___             No ___

If you marked “Yes” to any of the questions above, please briefly describe the
facts below, giving the names of the broker dealer and/or member of the FINRA to
which your answer refers (including, for example, percentage of ownership,
amount of loan and interest payable, applicable dates, names of Affiliates,
family, etc).

               





--------------------------------------------------------------------------------



Question 4:

State whether you provide any consulting or other services to the Company.

Yes ___             No ___

(a)       If you marked “Yes”, please briefly describe such services, including
cash and non-cash compensation received and attach copies of written agreements
or correspondence describing such services.

               



(b)       Please identify any of the following relationships you have with any
Member of the FINRA.

  None □ Advisor □ Officer □ Director □ Trustee □ Founder □ Registered
Representative □ 5% Stockholder □ Employee □ Immediate Family □ Broker/Dealer □
Promoter □ Consultant □ Finder □ Bridge Lender □ General Partner □ Limited
Partner □ Equity Investor □ Client or Customer □ Subordinated Debt Holder □
Other □

(c)       Please describe the nature of any relationship identified above.  For
example, if you are an advisor, promoter, consultant or finder, describe the
compensation you received; if you are an equity investor, state the class of
securities and percentage interest you hold; and if you are an Immediate Family
Member, describe the exact relationship, including the name of the person to
whom you are related and the position such person holds with any Member of the
FINRA.  Identify the Member of the FINRA:

               



--------------------------------------------------------------------------------



(d)       State whether you have any oral and/or written agreements with any
Member of the FINRA or Person Associated with a Member of FINRA concerning the
disposition of your securities of the Company.

Yes ___             No ___

(e)       If you marked “Yes”, please briefly describe such agreement and attach
copies of written agreements or correspondence describing such arrangement.

               

Question 5:

Involvement in Certain Legal Proceedings.  Have any of the following events
occurred during the last five years:

(a)       Were you the subject of any order, judgment or decree of any court
(not subsequently reversed, suspended or vacated by any court) permanently or
temporarily enjoining you (i) from acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the
Commodity Futures Trading Commission (“CFTC”), or an associated person of any of
the foregoing; or as an investment advisor, underwriter, broker or dealer in
securities; or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company; or from
engaging in or continuing any conduct or practice in connection with such
activity; or (ii) from engaging in any type of business practice; or (iii) from
engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
laws or federal commodities laws?

YES _______________ NO _______________

(b)       Were you the subject of any order, judgment or decree of any federal
or state authority barring, suspending or otherwise limiting for more than 60
days your right to engage in any activity described in subparagraph (a) above,
or to be associated with persons engaged in any such activity?

YES _______________ NO _______________

--------------------------------------------------------------------------------



(c)       Has any court, the SEC, CFTC, NYSE, American Stock Exchange, FINRA or
any commodity exchange or NASDAQ imposed a sanction against you or found you to
have violated any federal or state securities or commodities laws?

YES _______________ NO _______________

(d)       Do you or any of your associates have any claims against the Company
or any of its subsidiaries; or are you or any of your associates a party adverse
to the Company or any of its subsidiaries in any legal proceeding; or do you or
any of your associates have a material interest adverse to the Company or any of
its subsidiaries in any legal proceeding?

YES _______________ NO _______________

II
SECURITY OWNERSHIP

Question 6: Your Securities Holdings.

(a)       As to each class of equity securities of the Company, its parent or
any subsidiary, state the total number of shares or other units beneficially
owned by you as of the date hereof.

  NUMBER OF SHARES TITLE OF EQUITY SECURITY BENEFICIALLY OWNED (Include warrant,
options and convertible debt)                



If you listed any warrants, options, convertible debt or other derivative
securities that are not fully vested, please set forth the vesting schedule
below.

Vesting Schedule(s):

(b)       If, as a result of applying the rules regarding beneficial ownership
summarized in the Appendix to this Questionnaire, you have included in the
amount stated in answer to Question 6(a) above under “Number of Shares
Beneficially Owned” shares not issued in your name, please provide details as to
the nature of such beneficial ownership of such shares or other units and state
the amount of shares or units so owned;

--------------------------------------------------------------------------------



Answer:






(c)       If, as a result of applying the rules regarding beneficial ownership
summarized in the Appendix to this Questionnaire, you have excluded from the
amount stated in the answer to Question 6(a) above under “Number of Shares
Beneficially Owned” shares or units which are issued in your name, please state
the amount so excluded and explain why you are not the beneficial owner of such
shares or units.

Answer:






(d)       Of the total number of shares or units beneficially owned by you, as
reported in answer to Question 6(a), indicate below the amounts as to which you
have sole or shared voting or investment power.

Common Stock   Other
(i.e. warrants, options or convertible debt) Sole voting power     Shared voting
power     Sole investment power     Shared investment power    

(e)       Does the Selling Shareholder have a registration rights agreement with
the Company other than as described in the Purchase Agreement entered into in
connection with this questionnaire?

Yes_____________    No ______________

If so, attach a copy.

--------------------------------------------------------------------------------



Question 7:  Disclaimer of Beneficial Ownership.

(a)       If you wish to disclaim beneficial ownership of any securities
referred to above, please set forth the number of such shares or units, the
circumstances upon which the disclaimer of beneficial ownership is based, the
name of the person or persons who should be shown as the beneficial owner(s) of
such shares or units, and your relationship to that person or those persons.

Answer:






(b)       Do you or any of your affiliates or associates participate in
investment decisions made by any nonprofit entity that owns Company securities?
If yes, please provide details and indicate whether you disclaim beneficial
ownership of such Company securities.

YES _______________ NO _______________





Question 8:

Securities Holdings of Your Relatives.  If any equity securities of the Company,
its parent or any subsidiary are beneficially owned by any relative of yours (by
blood, marriage or adoption) who shares your home, please indicate below the
name of each such relative, your relationship with him or her, and the amount of
shares so owned.

Answer:






III
CERTAIN TRANSACTIONS AND RELATIONSHIPS

Question 9:

Transactions with Management.  In the table on the following page, describe any
transaction (or series of similar transactions), during the Company’s last three
Fiscal Years, or any currently proposed transaction (or series of similar
transactions), to which the Company or any of its subsidiaries was or is to be a
party, and in which you had or anyone in your immediate family has, a material
direct or indirect financial interest.  Identify the person(s) involved and
state the nature of your or their interest in the transaction, the amount of the
transaction and the amount of your or their interest in the transaction. (Attach
a supplemental page if necessary.)

--------------------------------------------------------------------------------



Description of Transaction   Persons Involved   Nature of Interest   Amount of
Transaction   Amount of Interest        

Question 10:

Indebtedness of Management. If you or any associate of yours has been indebted
to the Company or any of its subsidiaries at any time during the Company’s last
three Fiscal Years, state: (a) the name of the indebted person; (b) if the
indebted person is an associate, the nature of your relationship to that person;
(c) the largest aggregate amount of indebtedness outstanding at any time during
the Company’s last three Fiscal Years; (d) the nature of the indebtedness and of
the transaction in which it was incurred; (e) the amount of indebtedness
outstanding as of the latest practicable date (indicating that date); and (f)
the rate of interest paid or charged thereon, if any.

Include (with respect to yourself only) any instances where the Company, either
directly or indirectly (including through a subsidiary), extended or maintained
credit for you, arranged for the extension of credit, or renewed any extension
of credit, in the form of a personal loan to or for you.

Answer:






--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS OF CERTAIN TERMS
IN QUESTIONNAIRE
(Arranged alphabetically)

1.        “Affiliate.”  An “affiliate” of any entity is a person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with such person (for example, a parent subsidiary or
sister corporation).

2.        “Associate.”  “Associate” for the purpose of Question 4 means (1) any
corporation or organization (other than the Company or a majority-owned
subsidiary of the Company) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities; (2) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as a trustee or in a similar
fiduciary capacity; and (3) any member of your immediate family.  ”Associate”
for the purpose of Question 13 means the same as the foregoing, except that
subsection (1) shall state ”any corporation or organization ... of which you are
an executive officer ...”

3.        “Beneficial Ownership.”

a.        General Rule. Under the rules of the SEC, you are deemed to
“beneficially own” or be the “beneficial owner” of any security with respect to
which you have or share, directly or indirectly, through any contract,
arrangement, understanding, relationship, agreement or otherwise: (1) Voting
Power (which includes the power to vote, or to direct the voting of, such
security); and/or (2) Investment Power (which includes the power to dispose, or
to direct the disposition of, such security). You are also the beneficial owner
of a security if you, directly or indirectly, create or use a trust, proxy,
power of attorney, pooling arrangement or any other contract, arrangement, or
device with the purpose or effect of divesting yourself of beneficial ownership
of a security or preventing the vesting of such beneficial ownership.

Some specific applications of the above definition of beneficial ownership are:

(i) Family situations. Although the determination of beneficial ownership of
securities is necessarily a question to be determined in light of the facts of
each particular case, family relationships may result in your having, or
sharing, the power to vote, or direct the voting of, or dispose, or direct the
disposition of, shares held by your family members. In view of the broad
definition of “Beneficial Ownership,” it may be prudent to include such shares
in your beneficial ownership disclosure and then disclaim beneficial ownership
of such securities pursuant to Question 6.

(ii) Shares held by others for your benefit. There are numerous instances in
which you may have, or share, voting or investment power (as defined above) over
securities, although the securities are held by another person or entity. For
example, you may have or share such power in securities held for you or your
family members living with you by custodians, brokers, relatives, executors,
administrators or trustees; securities held for your account by pledgees;
securities owned by a partnership in which you are a member; and securities
owned by a corporation which is or should be regarded as a personal holding
company of yours or is controlled by you.



Appendix A – Page 1

--------------------------------------------------------------------------------



(iii) Shares held by you for the benefit of others. Beneficial ownership of
securities also includes securities held in your name as a trustee, custodian or
other fiduciary where you have, or share, voting or investment power with
respect to such securities.

b.        Options and other rights to acquire securities. In addition to being
beneficial owner of securities over which you have, or share, voting or
investment power, the SEC has determined that you are deemed to be the
beneficial owner of a security if you have a right to acquire beneficial
ownership of (i.e., the right to obtain or share voting or investment power
over) such security at any time within sixty days. Examples of such rights would
include the right to acquire: (i) through the exercise of any option, warrant or
similar right; (ii) through conversion of any security; or (iii) pursuant to the
power to revoke, or the provision for automatic termination of, a trust,
discretionary account or similar arrangement. Also, if you have acquired or hold
any options, convertible securities or power to revoke such a trust with the
“purpose or effect” of changing or influencing control of the Company, you are
deemed the beneficial owner of the underlying securities upon such acquisition,
without regard to the sixty-day rule stated above.

4.        “Control.”  The term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities, by
contract or otherwise. An executive officer or director of a company generally
is considered to control that company. It is suggested that, if you are in doubt
as to the meaning of “control” in a particular context, you communicate with
counsel.

5.        “Equity Security.”  The definition of “equity security” encompasses
more than common and preferred stock. It includes for instance convertible debt
instruments as well as warrants and options to acquire stock or similar
securities. If you have a question as to the proper characterization of your
holdings you should consult with the Company’s legal counsel.

6.        “Executive Officer.”  “Executive officer” for the purpose of this
Questionnaire means the president of a company, any vice president of it in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions for
the company. Executive officers of subsidiaries may be deemed executive officers
of a company if they perform such policy-making functions for the company.

7.        “Group.”  A “group” exists when two or more persons act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities of any issuer.



Appendix A – Page 2

--------------------------------------------------------------------------------



8.        “Immediate Family.”  “Immediate family” for the purpose of this
Questionnaire includes your spouse, parents, children, siblings, mothers-and
fathers-in-law, sons- and daughters-in-law, and brothers- and sisters-in-law.

9.        “Officer.”  “Officer” means a president, vice president, secretary,
treasurer or principal financial officer, comptroller or principal accounting
officer, and any person routinely performing corresponding functions with
respect to any organization whether incorporated or unincorporated.

10.       “Person.”  “Person” for the purpose of this Questionnaire means an
individual, a corporation, a partnership, an association, a joint-stock company,
a business trust, an unincorporated organization, or any other entity.

11.       “Personal Benefits.”  The SEC’s prior interpretive releases on what
the SEC views as a personal benefit or a “perk,” were previously rescinded by
Item 402 and as most recently revised, Item 402 does not specifically define
“personal benefit.” Item 402, however, does not require disclosure of personal
benefits for any individual if the aggregate amount paid to that individual is
less than the lesser of (i) $50,000 or (ii) 10% of that individual's
compensation. In general, the position of the SEC has been that benefits which
are directly related to job performance, as well as benefits provided to broad
categories of employees and which do not discriminate in scope or terms of
operation in favor of officers and directors, may be omitted from the
calculation of total compensation, while benefits not so related should be
disclosed as compensation. If you have any questions, please resolve the issue
in favor of disclosure. The Company will review the necessity for disclosure in
the proxy statement with its counsel.

12.       “Transaction or Transactions.”  “Transaction” or "transactions" is to
be understood in its broadest sense, and includes the direct or indirect receipt
of anything of value. No transaction or interest therein need be disclosed
where: (a) the rates or charges involved in the transaction are determined by
competitive bids, or the transaction involves the rendering of services as a
common or contract carrier or public utility at rates or charges fixed in
conformity with law or governmental authority; (b) the transaction involves
services as a bank depository of funds, transfer agent, registrar, trustee under
a trust indenture or similar services; or (c) the interest in question arises
solely from the ownership of securities of the Company and the interested party
receives no extra or special benefit not shared on a pro-rata basis by all
shareholders.



Appendix A – Page 3